Citation Nr: 0931289	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-07 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, brother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to July 
1969, with more than one year of service in Vietnam.  This 
matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board Remanded the claim in July 
2007.  
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in October 2006.


FINDING OF FACT

The Veteran has testified that he was exposed to rocket, 
mortar, and small-arms fire, and there is no evidence of 
record which contradicts his testimony, and the citation 
underlying the award of a Bronze Star Medal is consistent 
with the Veteran's testimony and statements.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As the 
decision below is favorable to the Veteran, further 
discussion of the VCAA is not required.

At the time of his claims for service connection for PTSD, 
the Veteran stated that he had PTSD as a result of his 
service in Vietnam in 1968 through 1969.  The Veteran's 
service personnel records establish that he was stationed in 
Vietnam from June 1968 through July 1969; he also had 
additional overseas service in Europe.  

In a statement received in March 2005, the Veteran reported 
that he was in the field in constant combat throughout his 
period of Vietnam service.  The Veteran's assignment to the 
6th Battalion, 11th Artillery, and his military occupational 
specialty as a radio mechanic and communications chief are 
consistent with that statement.  The Veteran provided a copy 
of a Bronze Star Medal award and the citation underlying that 
award.  The receipt of a Bronze Star Medal, when awarded 
without the "V" device, does not in and of itself denote 
combat.  There is no notation that the Veteran's award was 
with the "V" device.  The citation underlying the award 
states that the Veteran was "in a combat environment" but 
does not specifically state that the Veteran himself was 
engaged in operations against the enemy.

The Veteran has stated that his primary stressors were 
serving on guard duty, firing his weapon, usually at night, 
and being present on bases, usually Landing Zones (LZs) where 
there was incoming fire from mortars, rockets, or small arms.  
He witnesses several individuals he knew incur wounds and was 
present when individuals he did not know well were killed.  
However, the Veteran has not provided names of any 
individuals killed which could be corroborated.

There is no evidence of record which contradicts the 
Veteran's statements and testimony about being stationed in 
areas where there were rocket fire, mortar fire, and small-
arms fire attacks.  Given the dates of the Veteran's service 
and his statements as to where his unit was stationed, the 
descriptions of rocket and mortar attacks against those bases 
is credible.  Moreover, available information about the 6th 
Battalion, 11th Artillery is consistent with the Veteran's 
statements.  See Shelby L. Stanton, VIETNAM ORDER OF BATTLE 
98 (2003).  

At the time of VA examination conducted in February 2009, the 
examiner assigned a diagnosis of PTSD, mild, worse in the 
past, with alcohol use in remission.  The examiner concluded 
that the Veteran's PTSD was likely a result of his combat 
experiences.  The RO notes that there was no corroboration of 
stressors the Veteran described to the examiner.  However, 
the RO did not obtain any unit or history records which might 
corroborate the stressors described by the Veteran.  There is 
no negative evidence of record.  The Board cannot Remand the 
claim solely to obtain evidence that the Veteran's statements 
or testimony are not corroborated or credible.  

As there is no evidence which is unfavorable to the claim, 
the claim must be granted.  


ORDER

The appeal for service connection for PTSD is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


